Exhibit 10.4

Incentive Stock Option Agreement Amendment No. 1

This Incentive Stock Option Agreement Amendment No.1 (this “Amendment”) is made
February 29, 2012 between Harris Interactive Inc., a Delaware corporation (the
“Company”), and Al Angrisani (the “Participant”).

This Amendment amends the Incentive Stock Option Agreement (the “Incentive Stock
Option Agreement”) made between the Company and the Participant effective as of
June 7, 2011. All terms of the Incentive Stock Option Agreement, except as
amended hereby, remain in full force and effect. Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Incentive Stock
Option Agreement.

1. Section 1(b) of the Incentive Stock Option Agreement is hereby amended to
read in its entirety as follows:

 

  (a) The “Initial Exercise Date” is February 29, 2012.

2. A new Section 13 shall be added to the Incentive Stock Option Agreement to
read as follows:

13. Lock-Up Period. The Participant hereby agrees that the Participant shall
not, directly or indirectly, pledge, hypothecate, sell, contract to sell, or
otherwise transfer or dispose of any Covered Shares or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Covered Shares until the
earlier of (a) June 30, 2014 or (b) the date of a Change in Control.

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first above written.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

 

HARRIS INTERACTIVE INC. By:   /s/ Howard Shecter   Howard Shecter   Chairman of
the Board   /s/ Al Angrisani   AL ANGRISANI

 

2